Name: Commission Regulation (EC) NoÃ 381/2009 of 8Ã May 2009 amending Regulation (EC) NoÃ 2092/2004 laying down detailed rules of application for an import tariff quota of dried boneless beef originating in Switzerland
 Type: Regulation
 Subject Matter: international trade;  Europe;  animal product;  foodstuff;  trade;  tariff policy
 Date Published: nan

 9.5.2009 EN Official Journal of the European Union L 116/16 COMMISSION REGULATION (EC) No 381/2009 of 8 May 2009 amending Regulation (EC) No 2092/2004 laying down detailed rules of application for an import tariff quota of dried boneless beef originating in Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1), in conjunction with Article 4 thereof, Whereas: (1) In accordance with Commission Regulation (EC) No 2092/2004 (2) certificates of authenticity attesting that the products originate in Switzerland are to be issued before certain products are imported. The name of the issuing authority for those certificates is given in Annex III to that Regulation. Article 4(2) of that Regulation provides that Annex III may be revised in case a new issuing authority is appointed. (2) Switzerland has notified the Commission that it has appointed a new body that will be authorised to issue certificates of authenticity. (3) Regulation (EC) No 2092/2004 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 2092/2004 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 362, 9.12.2004, p. 4. ANNEX ANNEX III List of authorities in exporting countries empowered to issue certificates of authenticity SWITZERLAND  Office fÃ ©dÃ ©ral de l'agriculture/Bundesamt fÃ ¼r Landwirtschaft/Ufficio federale dell'agricoltura.